DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 7/21/2021, with respect to the 35 U.S.C 112(b) rejections of claims 1-17 have been fully considered and are persuasive.  The rejections of claims 1-17 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments filed 7/21/2021 with respect to the rejections made under 35 U.S.C. 102(a)(1) of claim 1 has been fully considered but they are not persuasive.
 	Applicant argues that the prior art of David et al. (Pub. No. US 2009/0085558; hereafter David) does not disclose “determining a conversion formula based on a count value and a velocity of change in the count value” as called for in claim 1 (see Applicant’s remarks page 8, emphasis yours). However, Applicant utilizes the identical conversion formula, as shown in claim 5 of the instant application and Fig. 9, step 140 of David). It is therefore unclear, and Applicant does not explain, how Applicant’s formula can be reasonably construed as being determined “based on a count value and a velocity of change in the count value” while an identical formula disclosed in David is not “based on a count value and a velocity of change in the count value.” Since they are the same calculation, Examiner maintains that however Applicant’s formula is reasonably construed as being “based on a count value and a velocity of change in the count value,” the same interpretation is valid for the David reference calculation, as they are identical. Furthermore, the phrase “based on” is extremely broad, the location formula of both Applicant and David can reasonably construed as “based on” a velocity of change in the count value, since the velocity of change in the count value (i.e. the derivative of the count position, i.e. the velocity of the lens position) affects the detected count value, which is used in the formula for determining the 
	Applicant’s argument that David does not disclose “determining a conversion formula based on a count value and a velocity of change in the count value” as called for in claim 1, despite using the exact same formula disclosed by Applicant, is unpersuasive, and the rejections made in view of David are therefore maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David et al. (Pub. No. US 2009/0085558 A1; hereafter David).
 	Regarding claim 1, David discloses a position detecting device, comprising: a detector circuit configured to detect a detection signal including information on a position of a magnet disposed in a lens barrel (see David Fig. 7, items 106 and 110), wherein the information on the position of the magnet .


Allowable Subject Matter
Claims 7, 9-15, and 17 is allowed.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        10/5/2021